     Case 8:20-cv-02266-PDB Document 25 Filed 08/20/21 Page 1 of 2 PageID 378


                           United States District Court
                            Middle District of Florida
                                Tampa Division

FRANCISCO HERNANDEZ,

              Plaintiff,

V.                                                        NO. 8:20-CV-2266-PDB

KILOLO KIJAKAZI, ACTING COMMISSIONER
OF SOCIAL SECURITY,

              Defendant.



                                     Order

        The Court permitted the plaintiff’s counsel to withdraw and set a
deadline of June 14, 2021, for new counsel to appear on the plaintiff’s behalf or
for him to notify the Court he intends to proceed without a lawyer. D22. When
the plaintiff failed to notify the Court how he intended to proceed, the Court
ordered him to show cause by July 30, 2021, why his case should not be
dismissed for failure to follow the order and otherwise prosecute the case. D24.
The Court cautioned that “[f]ailure to respond could result in dismissal of the
case without further notice and could result in a bar to relief in light of the 60-
day limitation period for seeking review of the Commissioner’s decision under
42 U.S.C. § 405(g).” D24 (emphasis omitted). He has failed to respond to the
order to show cause, and the time for doing so has passed.

        Under the authority “necessarily vested in courts to manage their own
affairs so as to achieve the orderly and expeditious disposition of cases,” a
district court has inherent power to dismiss a case for lack of prosecution or
failure to obey a court order. Link v. Wabash R.R. Co., 370 U.S. 626, 630–31
     Case 8:20-cv-02266-PDB Document 25 Filed 08/20/21 Page 2 of 2 PageID 379


(1962); West v. Peoples, 589 F. App’x 923, 928 (11th Cir. 2014); see also Local
Rule 3.10 (“A plaintiff’s failure to prosecute diligently can result in dismissal
if the plaintiff in response to an order to show cause fails to demonstrate due
diligence and just cause for delay.”).

        The plaintiff has failed to comply with the Court’s orders despite being
warned that failure to comply could result in dismissal and a bar to relief. The
Court dismisses this action and directs the Clerk to close the file.

        Ordered in Jacksonville, Florida, on August 19, 2021.




c:      Francisco Hernandez
        3001 E. Thelma Street
        Tampa, FL 33605




                                         2
